Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”), is made as of this 31st day of July, 2008, between Glenn D. Bolduc (“Executive”) and Implant Sciences Corporation (the “Company”), a Massachusetts corporation (the “Parties”). 1.Title; Capacity.The Company will employ Executive, and Executive agrees to work for the Company, as the Chief Financial Officer to perform the duties and responsibilities inherent in such position and such other duties and responsibilities as the Company shall from time to time assign to Executive.Executive shall report to the Company’s Chief Executive Officer (the “CEO”) and shall be subject to the supervision of, and shall have such authority as is delegated by the CEO, which authority shall be sufficient to perform Executive’s duties hereunder.Executive shall devote Executive’s full business time and reasonable best efforts in the performance of the foregoing services, provided that Executive may accept board memberships or service with other firms or charitable organizations that are not in conflict with Executive’s primary responsibilities and obligations to the Company. 2.Term of Employment.The Company hereby agrees to employ Executive, and Executive hereby accepts employment with the Company, upon the terms set forth in this Agreement, for the period commencing as of July 7, 2008 (the “Commencement Date”) and ending on the third anniversary of the Commencement Date, unless sooner terminated in accordance with the provisions of Section 4 or extended as hereinafter provided (such period, as it may be extended or terminated, is the “Agreement Term”). Beginning on the third anniversary of the Commencement Date, this Agreement shall continue until either party provides the other with written notice of termination to take effect no less than ninety days after such notice. 3.Compensation and Benefits. 3.1Salary.As of July 7, 2008, the Company shall pay Executive a base salary of $7,692.31 every two weeks (i.e., at an annualized rate of $200,000 per year), payable in accordance with the Company’s customary payroll practices (the “Base Salary”).The Base Salary thereafter shall be subject to annual review and adjustment as determined by the Company in its sole discretion on the anniversary of the Commencement Date each year of the Agreement Term. 3.2Annual Incentive.For fiscal year 2009, Executive will be eligible to receive a cash and/or stock option bonus.The potential size and composition of such bonus shall be determined within 60 days of the Commencement Date with input from the CEO, the Compensation Committee of the Board of Directors, and a recently completed independent study regarding executive compensation for companies similar to the Company.Such bonus will be subject to Executive achieving significant success regarding the performance milestones outlined in Exhibit A and shall be payable within 45 days of attainment.The milestones and corresponding bonus available for subsequent fiscal years shall be established annually in the same manner, by mutual agreement, no later than 60 days following the end of each fiscal year. 3.3Long-Term Incentives.The CEO will recommended to the Compensation Committee of the Board that, upon the Commencement Date, the Executive be granted equity in the form of an incentive stock option to purchase 140,000 shares of common stock of the Company at an exercise price per share equal to the per share fair market value of the Company’s common stock on the date of such grant (the “Option”). The Option shall vest annually in equal installments of thirty-three and a third percent (33 1/3%), beginning on the first anniversary of the Commencement Date, and shall be exercisable for a period of ten years from the date of the grant. During the twelve months following the Commencement Date, Executive shall be provided additional stock option-based compensation as reasonably required, in the judgment of the Board of Directors, to maintain general parity in terms of stock option ownership for executives with similar duties and responsibilities in the industry.Such option grants shall use, as a guideline, the independent executive compensation studies recently received by the Company. 3.4Fringe Benefits.Executive shall be entitled to participate in all bonus and benefit programs that the Company establishes and makes available to its executive employees, if any, to the extent that Executive’s position, tenure, salary, age, health and other qualifications make Executive eligible to participate, including, but not limited to, health care plans, short and long term disabilities plans, life insurance plans, retirement plans, and all other benefit plans from time to time in effect.Executive shall also be entitled to take three (3) weeks of fully paid vacation annually, in accordance with existing Company policies. 3.5Reimbursement of Expenses.Executive shall be reimbursed for such reasonable and necessary business expenses incurred by Executive while Executive is employed by the Company, which are directlyrelated to the furtherance of the Company's business. Executive will be furnished with a corporate credit card for business expenses. The Executive must submit any request for reimbursement no later than ninety (90) days following the date that such business expense is incurred in accordance with the Company's reimbursement policy regarding same and business expenses must be substantiated by appropriate receipts and documentation. The Company may request additional documentation or a further explanation to substantiate any business expense submitted for reimbursement, and retains the discretion to approve or deny a request for reimbursement. If a business expense reimbursement is not exempt from Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury regulations and other applicable guidance issued by the Treasury Department and/or the Internal Revenue Service thereunder (collectively, the “Code”), any reimbursementin onecalendar year shall not affect the amount that may be reimbursed in any othercalendar year and a reimbursement (or rightthereto) may not be exchanged or liquidated for another benefit or payment. Any business expense reimbursements subject to Section 409A of the Code shall be made no later than the end of the calendar year following the calendar year in which such business expense is incurred by the Executive 3.6Indemnification.The Company shall indemnify Executive to the fullest extent permitted under applicable law, the Company’s Articles of Organization and the Company’s By-laws, each as they may be amended from time to time.The Executive shall be insured under the Company’s Directors’ & Officers’ liability policy in the same manner as other senior executives of the Company for as long as Executive is an officer of the Company and as long as the Company maintains such policy in force.Such indemnity and insurance shall survive the termination of Executive’s employment by the Company. 4.Termination of Employment Period.The Employment Period shall terminate upon the occurrence of any of the following: 4.1Termination of the Agreement Term.At the expiration of the Agreement Term, but only if appropriate notice is given pursuant to Section 2. 4.2Termination for Cause.At the election of the Company for “Cause” upon written notice by the Company to Executive.For the purposes of this Section, “Cause” for termination shall be deemed to exist upon the occurrence of any of the following: (a)Executive’s conviction or entry of nolo contendere to any felony or a crime involving moral turpitude, fraud or embezzlement of Company property; or (b)Executive’s dishonesty, gross negligence or gross misconduct that is materially injurious to the Company or material breach of his duties under this Agreement, which has not been cured by Executive within 10 days (or longer period as is reasonably required to cure such breach, negligence or misconduct) after he shall have received written notice from the Company stating with reasonable specificity the nature of such breach. (c)Executive’s illegal use or abuse of drugs, alcohol, or other related substances that is materially injurious to the Company. 4.3Voluntary Termination by the Company, or by the Executive for Good Reason.Subject to the notice and cure periods set forth in Sections 4.2(b) and 5.5, respectively, at the election of the Company, without Cause, at any time upon written notice by the Company to Executive or at the election of Executive for Good Reason (as defined below). 4.4Death or Disability.Thirty days after the death or determination of disability of Executive.As used in this Agreement, the determination of “disability” shall occur when Executive, due to a physical or mental disability, for a period of 90 days in the aggregate whether or not consecutive, during any 360-day period, is unable to perform the services contemplated under this Agreement.A determination of disability shall be made by a physician satisfactory to both Executive and the Company, provided that if Executive and the Company do not agree on a physician, Executive and the Company shall each select a physician and these two together shall select a third physician, whose determination as to disability shall be binding on all parties.Notwithstanding the foregoing, (i) Executive shall be deemed to have a “disability” if Executive receives any benefits under any long-term disability insurance policy, whether such policy is carried by the Company or by Executive; and (ii)if and only to the extent that Executive’s disability is a trigger for the payment of deferred compensation, as defined in Section 409A of the Code, “disability” shall have the meaning set forth in Section 409A(a)(2)(C) of the Code. 4.5Voluntary Termination by Executive.At the election of Executive upon not less than 60 days prior written notice by him to the Company. 5.Effect of Termination. 5.1Termination for Cause, at the Election of Executive, at Death or Disability, or Upon Expiration of the Agreement Term.In the event that Executive’s employment is terminated for Cause, upon Executive’s death or disability, at the election of Executive, or upon the expiration of the Agreement Term, the Company shall have no further obligations under this Agreement other than to pay to Executive salary and accrued vacation through the last day of Executive’s actual employment by the Company. 5.2Voluntary Termination by the Company, or by the Executive for Good Reason.In the event that Executive’s employment is terminated by the Company without Cause, or by Executive’s resignation for Good Reason, beginning immediately after the date of such termination, the Company shall continue to pay to Executive the annual Base Salary then in effect for twelve (12) months on a regular payroll basis, and each such payment shall constitute a separate payment for the purposes of Section 409A of the Code. In addition to the foregoing amounts, the Company shall pay Executive, in a single lump sum, on or before the end of the 90-day period following termination of Executive’s employment, but not later than the 15th day of the third month following the end of the year in which Executive’s employment is terminated, a pro rata portion of any bonus (to the extent earned) for the year in which termination occurs; provided that the Company shall determine, in its sole discretion, when such payment will be made during such period.In addition, the Company shall continue Executive’s coverage under and its contributions towards Executive’s health care, dental, disability and life insurance benefits on the same basis and level of coverage (i.e. dependent coverage) as immediately prior to the date of termination, except as provided below, for twelve months from the last day of Executive’s employment. Notwithstanding the foregoing, subject to any overriding laws, the Company shall not be required to provide any health care, dental, disability or life insurance benefit otherwise receivable by Executive if Executive becomes covered by an equivalent benefit (at the same cost to Executive, if any) from another source.Any such new benefit coverage shall be reported to the Company.Notwithstanding the foregoing, (i) no salary continuation benefits shall be payable under this Section 5.2, and the Company shall not be obligated to make any contributions towards Executive’s health care, dental, disability or life insurance benefits under this Section 5.2, unless and until (x) Executive executes a release in favor of the Company substantially in the form annexed hereto as Exhibit B and (y) the period in which Executive is entitled to revoke such election has expired without any such revocation; and (ii) and no portion of any bonus shall be due or payable under this Section 5.2 unless (x) Executive shall have executed such release on or before the end of the 60-day period following termination of Executive’s employment and (y) the period in which Executive is entitled to revoke such election has expired without any such revocation. 5.3Notwithstanding any other provision with respect to the timing of payments under Section 5.2, if, at the time of the Executive’s termination, the Executive is deemed to be a “specified employee” of the Company within the meaning of Section 409A(a)(2)(B)(i) of the Code, then only to the extent necessary to comply with the requirements of Section 409A of the Code, any payments to which the Executive may become entitled under Section 5.2 which are subject to Section 409A of the Code (and not otherwise exempt from its application) will be withheld until the first business day of the seventh month following the date of termination, at which time the Executive shall be paid an aggregate amount equal to six months of payments otherwise due to the Executive under the terms of Section 5.2, as applicable.After the first business day of the seventh month following the date of termination and continuing each month thereafter, the Executive shall be paid the regular payments otherwise due to the Executive in accordance with the terms of Section 5.2, as thereafter applicable. 5.4Upon Executive’s termination by the Company without Cause, other than upon termination at the end of the Agreement Term, or as a result of Executive’s resignation for Good Reason, all Options then held by Executive shall be accelerated and become fully vested and exercisable as of the date of Executive’s termination. 5.5As used in this Agreement, “Good Reason” means, without Executive’s written consent, (a) a “material diminution” (as such term is used in Section 409A of the Code) of the duties assigned to Executive; (b) a material reduction in Base Salary or other benefits (other than a reduction or change in benefits generally applicable to all executive employees of the Company); or (c) relocation to an office more than fifty miles outside the Company’s current location in the greater Boston area.Notwithstanding the occurrence of any of the events enumerated in this Section 5.5, no event or condition shall be deemed to constitute Good Reason unless (i) Executive reports the event or condition which the Executive believes to be Good Reason to the CEO or to the Board of Directors, in writing, within 45 days of such event or condition occurring and (ii) within 30 days after the Executive provides such written notice of Good Reason, the Company has failed to fully correct such Good Reason and to make the Executive whole for any such losses. 5.6The provisions of this Section 5 and the payments provided hereunder are intended to be exempt from or to comply with the requirements of Section 409A of the Code, and shall be interpreted and administered consistent with such intent. To the extent required for compliance with Section 409A, references in this Agreement to a “termination of employment” shall mean a “separation of service” as defined by Section 409A. 6.Nondisclosure and Noncompetition. 6.1Proprietary Information. (a)Executive agrees that all information and know-how, whether or not in writing, of a private, secret or confidential nature concerning the Company’s business or financial affairs (collectively, “Proprietary Information”) is and shall be the exclusive property of the Company.By way of illustration, but not limitation, Proprietary Information may include inventions, products, processes, methods, techniques, formulas, designs, drawings, slogans, tests, logos, ideas, practices, projects, developments, plans, research data, financial data, personnel data, computer programs and codes, and customer and supplier lists.Executive will not disclose any Proprietary Information to others outside the Company except in the performance of his duties or use the same for any unauthorized purposes without written approval by an officer of the Company, either during or after his employment, unless and until such Proprietary Information has become public knowledge or generally known within the industry without fault by Executive, or unless otherwise required by law. (b)Executive agrees that all files, letters, memoranda, reports, records, data, sketches, drawings, laboratory notebooks, program listings, or other written, photographic, electronic or other material containing Proprietary Information, whether created by Executive or others, which shall come into his custody or possession, shall be and are the exclusive property of the Company to be used by Executive only in the performance of his duties for the Company. (c)Executive agrees that his obligation not to disclose or use information, know-how and records of the types set forth in paragraphs (a) and (b) above, also extends to such types of information, know-how, records and tangible property of subsidiaries and joint ventures of the Company, customers of the Company or suppliers to the Company or other third parties who may have disclosed or entrusted the same to the Company or to Executive in the course of the Company’s business. 6.2Inventions (a)Disclosure.Executive shall disclose promptly to an officer or to attorneys of the Company in writing any idea, invention, work of authorship, whether patentable or unpatentable, copyrightable or uncopyrightable, including, but not limited to, any computer program, software, command structure, code, documentation, compound, genetic or biological material, formula, manual, device, improvement, method, process, discovery, concept, algorithm, development, secret process, machine or contribution (any of the foregoing items hereinafter referred to as an "Invention") Executive may conceive, make, develop or work on, in whole or in part, solely or jointly with others. The disclosure required by this Section applies (a) to an invention related to the general line of business engaged in by the Company or to which the Company planned to enter during the period of Executive’s employment with the Company and for one year thereafter; (b) with respect to all Inventions whether or not they are conceived, made, developed or worked on by Executive during Executive’s regular hours of employment with the Company; (c) whether or not the Invention was made at the suggestion of the Company; (d) whether or not the Invention was reduced to drawings, written description, documentation, models or other tangible form. (b)Assignment of Inventions to Company; Exemption of Certain Inventions. Executive hereby assigns to the Company without royalty or any other further consideration Executive’s entire right, title and interest in and to all Inventions which Executive conceives, makes, develops or works on during employment and for one year thereafter, except as limited by 6.2(a) above and those Inventions that Executive develops entirely on Executive’s own time after the date of this Agreement without using the Company's equipment, supplies, facilities or trade secret information unless those Inventions either (a) relate at the time of conception or reduction to practice of the Invention to the Company's business, or actual or demonstrably anticipated research or development of the Company; or (b) result from any work performed by Executive for the Company. (c)Records.Executive will make and maintain adequate and current written records of all Inventions.
